Citation Nr: 1511270	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  08-16 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating for a thoracolumbar back disability, evaluated as 20 percent disabling prior to July 23, 2010, and as 40 percent disabling thereafter. 

2. Entitlement to service connection for cold injury residuals, claimed as frost nip damage.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from April 1989 to January 1992.

These matters were originally before the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In December 2009, the Veteran appeared at a hearing before a Veterans' Law Judge (VLJ).  In February 2012, the Board issued a decision that denied the claim of entitlement to an increased evaluation for a thoracolumbar strain and remanded the Veteran's claim for service connection for cold injury residuals for additional development.

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the December 2009 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) (2014) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place after a new hearing had been conducted.  Accordingly, in a June 2014 decision, the Board vacated the February 2012 decision that denied entitlement to an increased evaluation for a thoracolumbar strain.  The February 2012 remand pertaining to the Veteran's claim for service connection for cold injury residuals was undisturbed.

In December 2014, the Veteran was afforded an additional hearing before the undersigned VLJ.  A transcript of that hearing has been included in the claims file.

In April 2013, the remanded claim for service connection for cold injury residuals was returned to the Board.  Unfortunately, for the reasons discussed below, there has not been substantial compliance with the directives of the February 2012 remand regarding the service connection claim for cold injury residuals.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, another remand is warranted. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, with regard to the issue of service connection for cold injury residuals, the development requested in the Board's June 2010 and February 2012 remands was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the development specified in the Board's prior remand must be conducted prior to adjudication.  

The June 2010 and February 2012 remands, inter alia, directed that the AOJ procure training records for the Veteran's unit, the 25th Infantry Division, 2nd Brigade, 121st Battalion, for the period of December 1989, to determine if his unit was present at Fort Chaffee, Arkansas, for training, and if there was any documented exposure to cold, and cold exposure injuries.  The AOJ submitted Personnel Information Exchange System (PIES) requests in February 2012 and March 2012.  In March 2012, a response was received indicating that the best available copy of the microfiche was attached.  The enclosed microfiche records did not include the requested unit training records; rather they contained service personnel records.  Accordingly, the response of record does not substantially comply with the development requested in the Board's prior remand directives and another remand to ensure substantial compliance with that directive is necessary. 

Additionally, the record suggests that there are outstanding private treatment records.  At his December 2014 hearing, the Veteran testified that he currently received treatment from Dr. Von Rice, his chiropractor, three times per week.  He also testified that he received treatment from his private physician Dr. Esquerdo.  A review of the record indicates that updated medical records, for the period after September 2010, have not been associated with the claims file.  Accordingly, on remand any outstanding private treatment records and any updated VA treatment records should be obtained.  

With regard to the Veteran's increased rating claim for his service-connected thoracolumbar back disability, the Board notes that the Veteran's most recent VA spine examination was in July 2010.  VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet.App. 315 (1992); Green v. Derwinski, 1 Vet.App. 121 (1991).  This includes providing new medical examinations when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  At his December 2014 hearing, the Veteran testified that his back condition had increased in severity since his last VA spine examination.  In light of the Veteran's uncontradicted assertions of worsening, the Board finds that a contemporaneous VA examination is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any health treatment for any medical condition on appeal, to include his Dr. Von Rice and Dr. Ramon Esquerdo.  If a release is obtained, make reasonable efforts to obtain all identified records.  Two (2) attempts must be made to obtain any private records identified, unless the first attempt demonstrates that a second attempt would be futile.  If a negative response is received from any treatment provider, or if no response is received, the claims file should be properly documented in this regard and the Veteran should be informed.

2.  The AOJ should again seek to procure the unit training records for the Veteran's unit, the 25th Infantry Division, 2nd Brigade, 121st Battalion, for the period of December 1989, to determine if the unit was present at Fort Chaffee, Arkansas, for training at that time, and if there is any documented exposure to cold, and cold exposure injuries.  All attempts to obtain these records should be documented in the claims file.  In the event that it is determined that the records are unavailable, a formal determination, pursuant to 38 C.F.R. § 3.159(c)(2) (2014), must be made and the Veteran must be provided appropriate notice under 38 C.F.R. § 3.159(e) (2014).

3.  Thereafter, provide the Veteran with an appropriate VA examination to determine the current nature and severity of his service-connected thoracolumbar back disability and any associated neurological abnormalities.  The claims file and a copy of this remand must be made available to and reviewed by the examiner(s) in conjunction with the examination(s).  Any necessary diagnostic testing, including range of motion testing, must be conducted.  All pertinent symptomatology and findings must be reported in detail.  The Veteran's symptoms should be evaluated in accordance with VA rating criteria.

In assessing the severity of the Veteran's service-connected right lower extremity radiculopathy, secondary to service-connected thoracolumbar disability, the examiner must specifically identify any nerve involved, e.g., sciatic nerve, external popliteal nerve (common peroneal), musculocutaneous nerve (superficial peroneal), anterior tibial nerve (deep peroneal), etc.

For each affected nerve, the examiner should indicate whether there is complete or incomplete paralysis.  For any incomplete paralysis, the examiner should characterize the severity of that paralysis in terms of mild, moderate, moderately severe, or severe incomplete paralysis.  The examiner should indicate whether there is muscular atrophy and, if so, the extent of such atrophy.

A complete rationale must be provided for any opinion offered.  If any of the requested opinions cannot be provided without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, by a deficiency in the record, or whether the examiner does not have the needed knowledge or training).

4.  Finally, after conducting any other development deemed warranted, readjudicate the claims.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




